Citation Nr: 1620765	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and tingling in both hands, to include Raynaud's syndrome.
 
2.  Entitlement to an initial compensable rating for right thumb tendonitis.
 
3.  Entitlement to an initial compensable rating for right first metatarsal phalangeal joint degenerative joint disease (DJD).
 
4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  The Board previously remanded these matters in March 2015.

The issues of service connection for a disability manifested by numbness and tingling in both hands, to include Raynaud's syndrome, an increased rating for GERD, and ratings in excess of 10 percent for right thumb and right great toe disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right thumb disability is manifested by pain on movement, swelling, and decrease in grip strength.

2.  The Veteran's right metatarsal phalangeal joint degenerative joint disease is manifested by pain and limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for tendonitis of the right thumb have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003, 5024, 5228 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating for right metatarsal phalangeal joint degenerative joint disease are met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, service connection for right thumb tendonitis and right first metatarsal phalangeal joint degenerative joint disease was granted in a September 2008 rating decision.  A noncompensable disability evaluation was assigned for each the right thumb and right toe by analogy under the provisions of 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5099-5024 (right thumb) and 5283-5003 (right toe).  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015). 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet.App 7 (1996). 

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).

Initially, regarding the right thumb, the Veteran's thumb disability is rated under Diagnostic Code 5024 for tenosynovitis, which provides generally for rating under limitation of motion of the affected part.  38 C.F.R. § 4.71a (2015).  Limitation of motion of the thumb is rated under Diagnostic Code 5228.  Id.

It is VA's policy to recognize painful motion as entitled to at least the minimum schedular rating for the joint.  38 C.F.R. § 4.59 (2015).  The minimum compensable rating for a thumb disability is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  During his August 2014 Board hearing, the Veteran competently testified that he has pain and weakness in his right thumb, particularly with activity.  Additionally, during an April 2012 VA examination, an examiner noted functional loss in the form of pain on movement of the right thumb. 

Inasmuch as the evidence shows painful motion related to the service connected thumb disability, a 10 percent rating has been warranted since the effective date of service connection.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59.  The issue of entitlement to a rating in excess of 10 percent for the right thumb disability is addressed in the Remand portion below.

Turning to the right great toe disability, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283 provide that moderate malunion or nonunion of the tarsal or metatarsal bones is rated 10 percent disabling.  Where there is evidence of a moderately severe malunion or nonunion of the tarsal or metatarsal bones a 20 percent rating is assigned.  

The Veteran has testified that he experiences pain and severely limited motion in the right great toe, which adversely impact his ability to run, walk, and stand for long periods of time.  Significantly, the Veteran has submitted private medical evidence showing that a great right toe joint replacement has been recommended.  There is also diagnostic evidence of degenerative joint disease affecting the right first metatarsal phalangeal joint.  The Board finds that his reports of pain and functional impairment to be credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board). 

Here, the Veteran has degenerative arthritis of the first metatarsal phalangeal joint of his right great toe.  However, the single toe joint is not compensable per 38 C.F.R. § 4.71, Diagnostic Code 5003, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); pertaining to functional loss are not applicable because there are no diagnostic codes which provide for a compensable rating for limitation of motion of the great toe.  

In evaluating the Veteran's entitlement to a compensable rating under the diagnostic code which has been assigned analogously to the Veteran's disability, Diagnostic Code 5284, the Board finds, resolving all doubt in favor of the Veteran, that the manifestations described by the Veteran warrant at least the assignment of a 10 percent rating, for moderate malunion.  The issue of entitlement to a rating in excess of 10 percent for the great right toe is discussed in the Remand portion below.


ORDER

An initial rating of 10 percent for right first metatarsal phalangeal joint degenerative joint disease is granted, effective October 1, 2007.

An initial rating of 10 percent for tendonitis of the right thumb is granted, effective October 1, 2007.


REMAND

A review of the claims file reveals that remand for further development is required of the claims for service connection for a disability manifested by numbness and tingling in both hands, to include Raynaud's syndrome, an increased initial rating for GERD, and ratings in excess of 10 percent for the right thumb and right toe disabilities.

Regarding service connection for a disability manifested by numbness and tingling in both hands, that claim was previously remanded by the Board in March 2015 for an examination.  Unfortunately, the Board finds that the examination obtained is inadequate to decide the claim.  In this regard, in a July 2015 examination report, a VA examiner determined, following a normal physical and neurologic examination, that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic vascular disorder or its residuals.  Therefore, no medical opinion could be rendered.  Significantly, it does not appear that any diagnostic testing was performed and notably, a previous examiner found the Veteran's hands to be cool to the touch and diagnosed subjective Raynaud's phenomenon.  Furthermore, the Veteran is competent to testify as to the presence of numbness and tingling.  The Board also observes that while the July 2015 examiner indicated "YES" as to the presence of "other significant diagnostic test findings and/or results," in the examination report, he did not elaborate or specify what those findings are.  As such, the Board finds that remand is necessary for an adequate examination.

Next, regarding the increased rating claim for GERD, the Board similarly finds the most recent examination to be inadequate.  In this regard, the July 2015 VA examination report indicates that the only sign or symptom of the Veteran's GERD is reflux; it does not indicate either the presence or the absence of other specific symptoms.  Notably, during the Veteran's August 2014 Board hearing, he testified that he does experience other symptoms, including possible dysphagia and regurgitation.  The Board also notes that the July 2015 examiner noted that the Veteran's treatment plan does not include taking continuous medication for the condition.  However, the record shows that the Veteran has been taking various medications for his GERD (prescription or over-the-counter) since at least as early as 1999.  Given the foregoing discrepancies, the Board finds that a new examination is necessary that adequately addresses the Veteran's GERD-related symptoms.

Regarding entitlement to ratings in excess of 10 percent for the right thumb and right great toe disabilities, the Veteran has testified that he is under the care of an orthopedic surgeon and has received post-service private treatment for those disabilities.  He further testified that he has provided VA with that physician's medical records.  However, there are currently no post-service private treatment records from that physician associated with the claims file.  As such, remand is necessary to obtain those records, and the Board finds it would be premature to adjudicate entitlement to ratings greater than 10 percent for the right thumb and right great toe prior to their receipt.

Finally, ongoing VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form with the name of the private orthopedic surgeon who has treated him for his right thumb and great toe disabilities. After securing the necessary release, request the Veteran's treatment records from that provider dating since service.  Additionally, obtain any outstanding VA treatment records.  

If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for a VA examination by a physician as to the nature and etiology of any disability underlying the symptoms of numbness and tingling in his hands, to include Raynaud's syndrome.  All necessary tests should be conducted, to include any testing to confirm or rule out a vascular disability.

The claims file must be sent to the physician for review.

The physician should first indicate all diagnoses relating to the symptoms of numbness and tingling in the hands.  Then, as to any such diagnosed disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the Veteran's exposure to cold water and weather in and near Alaska during service.

If the examiner again finds that a diagnosis is not warranted, the examiner should address the prior VA examiner's finding that the Veteran's hands were cold to the touch, the assessment of subjective Raynaud's phenomenon, and the Veteran's reports of tingling and numbness in the hands. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and the Board has found his testimony as to cold water and weather exposure to be credible and consistent with the circumstances of his service.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his GERD.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  The examiner should identify all symptoms attributable to the Veteran's GERD. 

4.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


